                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 DEYONTAE CORNAIL STINSON,

                               Plaintiff,
         v.
                                                                    OPINION and ORDER
 RENNAE SCHUELER, ANGELA HODGE,
                                                                         19-cv-379-jdp
 SALAMULLAH SYED, TERESA EAILR, and
 DENISE VALERIUS,

                               Defendants.


       In an order entered on October 28, 2019, I dismissed plaintiff Deyontae Cornail

Stinson’s complaint for Stinson’s failure to comply with Federal Rule of Civil Procedure 8.

Dkt. 13. I gave Stinson until November 18, 2019, to submit a proposed amended complaint

addressing the deficiencies I discussed in the October 28 order. I also warned Stinson that

failing to respond would result in dismissal of this case with prejudice for his failure to state a

claim upon which relief can be granted and that he would be issued a “strike” under 28 U.S.C.

§ 1815(g). See id. at 5; see also Paul v. Marberry, 658 F.3d 702, 704–05 (7th Cir. 2011) (court

should assess strike for failure to correct a pleading that violates Rule 8).

       It is now past Stinson’s deadline, and he has not filed an amended complaint. Stinson

did file a declaration on October 29 in which he sought to add a new exhibit relevant to the

lack of treatment for his knee injury (although no additional exhibit was included with

Stinson’s filing). See Dkt. 14. Stinson’s declaration is dated October 28, 2019. Court orders

typically take a day or two to reach prisoner litigants, so it is doubtful that Stinson had received

my October 28 order at the time he submitted his declaration. In any event, the declaration is
not responsive to the instructions I provided in my October 28 order, which asked Stinson to

explain how each of the defendants he named are specifically responsible for violating his rights.

       Because Stinson has not responded to my October 28, 2019 order, I will dismiss the

case and assess Stinson a strike.



                                            ORDER

       IT IS ORDERED that:

       1. This case is DISMISSED with prejudice for plaintiff Deyontae Cornail Stinson’s
          failure to state a claim upon which relief can be granted. The clerk of court is
          directed to enter judgment and close this case.

       2. The clerk of court is directed to record a “strike” for plaintiff under 28 U.S.C.
          § 1915(g).

       Entered December 3, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
